Wyly J.,
dissenting. Under act No. 28 of the acts of 1868, the defendants obtained the grant of the right of way along Elysian Fields street and certain other streets of New Orleans, provided said company shall not unnecessarily impair the usefulness and convenience to the public of such streets as its railroad may pass upon.
The grant of the right of way in general terms along the street of a city does not, in my opinion, authorize a railroad company to construct its road on the banquette, devoted to the exclusive use of foot passengers and to the special service due the adjoining property. I do not find from the evidence that the location made by defendants of the road was authorized by law. In my opinion, they had no authority from the State to build their road on the sidewalk on Elysian Fields street, and so near the dwelling house of plaintiff as virtually to destroy its usefulness to him for the purpose for which it was built. In principle there is no difference between destroying the house and destroying its usefulness to the owner.
The plaintiff recovered judgment on the verdict of a jury for eight hundred dollars, which was nearly the value of the property, and I think that judgment should not be disturbed. I therefore dissent.